              Case 1:20-cv-00369-RAL Document 11 Filed 03/05/21 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JAMES JOSEPH OWENS,                             )
                                                )
         Plaintiff                              )       Case No. 1:20-cv-00369 (Erie)
                                                )
vs.                                             )
                                                )       RICHARD A. LANZILLO
PENNSYLVANIA PAROLE BOARD,                      )       UNITED STATES MAGISTRATE JUDGE
SUPERINTENDENT MICHAEL                          )
CLARI<,                                         )       MEMORANDUM ORDER ON
                                                )       PETITION FOR HABEAS CORPUS
                                                )       RELIEF UNDER 28 U.S.C. § 2254
         Defendants                             )
                                                )

         Before the Court is a Pet.it.ion filed by James Joseph Owens (Owens) seeking habeas corpus

relief under 28 U.S.C. § 2254. He raises one ground for relief in which he alleges that the

Respondent Pennsylvania Board of Parole (Respondent) unconstitutionally recalculated his

maximum sentence date after his re-incarceration for a parole violation. See ECF No. 3, p. 5. For

the reasons that follow, Owens' pet.it.ion will be dismissed without prejudice, and no certificate of

appealability will be granted.

I.       Background

         After serving approximately four years of a Pennsylvania state court sentence for sexual

offenses against a minor, corruption of a minor and criminal mischief, Owens was granted parole on

November 30, 2018. See ECF No. 7-1, p. 6. On November 1, 2019, Owens was arrested and

charged with driving under the influence of alcohol and several other traffic offenses. Id., p. 12.

Owens was subsequently detained by the Respondent as a parole violator. Id., p. 21. On March 4,

2021, Owens pleaded guilty to the driving under the influence of alcohol and other related charges.

Id., p. 23.




                                                    1
Case 1:20-cv-00369-RAL Document 11 Filed 03/05/21 Page 2 of 6
Case 1:20-cv-00369-RAL Document 11 Filed 03/05/21 Page 3 of 6
Case 1:20-cv-00369-RAL Document 11 Filed 03/05/21 Page 4 of 6
Case 1:20-cv-00369-RAL Document 11 Filed 03/05/21 Page 5 of 6
Case 1:20-cv-00369-RAL Document 11 Filed 03/05/21 Page 6 of 6
